 

Case 20-15320-LMI Doc93_ Filed 02/02/21 Pagelof3

UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA

www.fisb.uscourts.gov
Cc TER 13:-PLAN (Individual Adjustment of Debts

 

 

 

 

[] Original Plan
[a] Nineth Amended Plan (Indicate Ist, 2nd, etc. Amended, if applicable)
C] Modified Plan (Indicate Ist, 2nd, etc. Modified, if applicable)
DEBTOR: Byron Flores JOINT DEBTOR: CASE NO.: 20-15320-LMI
SS#: XXX-Xx- 0335 SS#: XXX-Xx-
L NOTICES
To Debtors: Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans

and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.

To Creditors: Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
be reduced, modified or eliminated.

To All Parties: The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
box on each line listed below in this section to state whether the plan includes any of the following:

 

 

 

 

 

The valuation of a secured claim, set out in Section il which may result in a :
partial payment or no payment at all to the secured creditor L] Included [m] Not included
Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set .
out in Section III [-] Included [m] Not included
Nonstandard provisions, set out in Section VIII [-] Included [m] Not included

 

 

Il. PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
amount will be paid to unsecured nonpriority creditors pro-rata under the plan:

1. $3,690.00 formonths 1 to 60 ;

B. DEBTOR(S)' ATTORNEY'S FEE: [-] NONE ["] PRO BONO

Total Fees: $7000.00 Total Paid: $1190.00 Balance Due: $5810.00

 

Payable $415.00 /month (Months 1 to 14 )

Allowed fees under LR 2016-1(B)(2) are itemized below:
Fee Application: $7,000.00.

 

Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.

TI. TREATMENT OF SECURED CLAIMS

A. SECURED CLAIMS: [”] NONE
[Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:

1. Creditor: Phh Mortgage Services / U.S. BANK, N.A. [POC#4-1]

 

 

 

Address: PO Box 5469- Mail Box Arrearage/ Payoff on Petition Date 32,404.97
5469, Regular Payment (Maintain) $1,440.14 /month (Months 1 to 60 )
Mt. Laurel, NJ 08054 , rn —_—-—
Arrears Payment (Cure) $540.08 /month (Months 1 to 60 )
Last 4 Digits of a
Account No.: 0296
Other:

 

 

 

LF+31 (rev. 10/3/17) Page | of 3

 

 
Case 20-15320-LMI Doc 93 Filed 02/02/21 Page 2of3

 

 

Debtor(s): Byron Flores Case number: 20-15320-LMI
[m] Real Property Check one below for Real Property:
[m[Principal Residence [m]Escrow is included in the regular payments
[_ Other Real Property [_]The debtor(s) will pay [[]taxes [insurance directly
Address of Collateral:

14035 NW 3rd Avenue, Miami, FL 33168

[-] Personal Property/Vehicle

Description of Collateral:

 

 

 

 

B. VY. ON OF CO : [mi] NONE
C. LIEN AVOIDANCE [li] NONE

D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
distribution fom the Chapter 13 Trustee.

["] NONE

{M] The debtor(s) elect to surrender to each creditor listed below the collateral that secures the creditor’s claim. The debtor(s)

request that upon confirmation of this plan the automatic stay be terminated in rem as to the debtor(s) and in rem and in
personam as to any codebtor(s) as to these creditors.

 

 

 

["] Other: _.
Name of Creditor Last 4 Digits of Account No. Description of Collateral (Address, Vehicle, etc.)
j Exeter Finance, LLC 4637 2019 Mazda CX-3
Bridgecrest Credit C ompany, 5201 . 2016 Kia Rio
2. LLC

 

E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
fom the Chapter 13 Trustee.

[i] NONE
IV. TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]

A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE: lm] NONE
B. INTERNAL REVENUE SERVICE: [7] NONE

 

 

 

 

Total Due: $48,919.88 Total Payment $48,919.88
Payable: $815.33 /month (Months 1 to 60 )

 

 

C. DOMESTIC SUPPORT OBLIGATION(S): [il] NONE
D. OTHER: [il] NONE
V. TREATMENT OF UNSECURED NONPRIORITY CREDITORS
A. Pay $110.45 /month (Months 1 to 5 )

 

Pay $525.45 /month (Months 6 to 60 )

Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.

B. [7] If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
C. SEPARATELY CLASSIFIED: [ill] NONE

*Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
creditors pursuant to 11 U.S.C. § 1322.

VIL EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
section shall not receive a distribution from the Chapter 13 Trustee.

["] NONE

 

LF-31 (rev. 10/3/17) Page 2 of 3
Case 20-15320-LMI Doc93_ Filed 02/02/21 Page 3of3

Debtor(s): Byron flores Case dumber: 20-14320-LMI
[m] Unless provided for under a separate section, the debtor(s) request that upon confirmation of this plan, the automatic stay be
terminated in rem as to the debtor(s) and in rem and in persanam as to any codebior(s) as to these creditors/lessors. Nothing
herein is intended to terminate ar abragate the cdebtor(s)' state law contract rights.

 

Name of Creditor Collateral Adct. No, (Last 4 Digits) Assume/Reject
ACAR Leasing LTD d/bia GM =. 2016 GMC Acadia 9079 ;
|. Financial Leasing (1 Assume [my Reject

 

VIL INCOME-TAX RETURNS AND REFUNDS: [a] NONE
VU. NON-STANDARD PLAN PROVISIONS [lm] NONE

 

PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury,

CT Debtor adr ad “Sh | Joint Debtor
Byron Fives . Date | Date

‘s/ Robert Sanchez February 2, 202)
Attorney with permission co sign on Date
Debtor(s)’ behalf

 

By filing this document, the Attorney for Debtor(s) ar Debtor(s), if not represented by counsel, certifies that the wordimg and

arder of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
contains oo nonstandard provisions other than those set out in paragraph VIII.

Lhd (rev. HV3/N7) : Pare Jol)
